Lundberg Stratton, J.,
dissenting. I disagree with the majority’s decision to overrule a long line of well-reasoned cases that have established the doctrine of implied preemption. Therefore, I would affirm the court of appeals, finding that the General Assembly intended to preempt this type of municipal tax on public utilities by its enactment of the public utility excise tax. I disagree with the majority’s decision to outright abolish the doctrine of implied preemption. Therefore, I respectfully dissent.